ACCEPTED
                                                                                             03-14-00138-CR
                                                                                                     4944790
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        4/20/2015 8:36:07 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                   NO. 03-14-00138-CR

LARRY DEWAYNE GARRETT                             §                              IN THE
                                                                             FILED IN
                                                  §                   3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
vs.                                               §                     THIRD      COURT
                                                                      4/20/2015 8:36:07 AM
                                                  §                     JEFFREY D. KYLE
THE STATE OF TEXAS                                §                        OFClerk
                                                                                APPEALS

                             APPEARANCE OF CO-COUNSEL

       BOBBY DALE BARINA/TYLER WOUDWYK hereby make this appearance as co-

counsel for Larry Dewayne Garrett in this case.

                                            Respectfully submitted,

                                            BOBBY DALE BARINA
                                            455 East Central Texas Expressway, Suite
                                            104
                                            Harker Heights, Texas 76548
                                            Tel: (254) 699-3755
                                            Fax: (254) 699-1074
                                            BobbyDaleBarina@BarinaLaw.com


                                            By~
                                             ;Woudwyk
                                                  State Bar No. 24084120
                                                  bobbydalebarina@barinalaw.com
                                                  Attorney for Larry Dewayne Garrett


                             CERTIFICATE OF SERVICE
                                          !2P
       This is to certify that on Apri!)?f, 2015, a true and correct copy of the above
and foregoing document was served on the County Attorney's Office, Bell County,
1201 Huey Road, Bell County Texas, by fax to 254-933-5150 .



                                           .Zoudwyk